 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Wayne Eder,                                     No. CV-19-8101-PCT-JJT
10                        Plaintiff,                 ORDER
11   v.
12   Northern Arizona Consolidated Fire District
     #1, et al.,
13
                          Defendants.
14
15         At issue is Defendants Northern Arizona Consolidated Fire District #1 (“NACFD”),
16   Mike Collins, Erik Berg, Carl Hays, John Bryant, and Jim Bailey’s Motion to Dismiss and
17   Compel Arbitration (Doc. 30, Mot.), to which Plaintiff filed a Response (Doc. 35) and
18   Defendants filed a Reply (Doc. 37).
19         The dispositive issue before the Court is whether Plaintiff’s employment agreement
20   (“the Agreement”) with NACFD is within the scope of Section 2 of the Federal Arbitration
21   Act. More specifically, the Court must determine whether the Agreement is one
22   “evidencing a transaction involving commerce.” See 9 U.S.C. § 2. The Supreme Court
23   interprets the scope of this provision as co-extensive with Congress’s power under the
24   Commerce Clause. Allied-Bruce Terminix Cos., Inc. v. Dobson, 513 U.S. 265, 274–75
25   (1995). In other words, quite broadly—the “functional equivalent of ‘affecting interstate
26   commerce.’” Id.
27         In their briefs, the parties submitted no evidence—save for a copy of the Agreement
28   itself—to support their respective positions on whether the Agreement affects interstate
 1   commerce. Defendants merely recite the job duties of the Fire Chief generally, as
 2   enumerated in the Agreement. In doing so, Defendants argue that the Agreement
 3   “necessarily implicate[s] interstate commerce.” (Reply at 4.) Plaintiff states in a conclusory
 4   fashion that “none of the duties identified in the Agreement involve interstate commerce.”
 5   (Resp. at 4.)
 6          As Fire Chief, Plaintiff’s duties included “arrang[ing] for the acquisition and
 7   purchase of equipment, supplies, and services necessary for the operation of NACFD” and
 8   “hiring . . . any and all new full time, part time, volunteer, and reserve personnel.” (Mot.,
 9   Ex. A at 3.) Contrary to Defendants’ position, these descriptions as listed do not necessarily
10   implicate interstate commerce.1 The standard is whether the Agreement affects interstate
11   commerce “in fact.” Allied-Bruce, 513 U.S. at 282. The Court will not extrapolate from
12   some general job descriptions that Plaintiff did in fact engage in interstate commerce as
13   Fire Chief.
14          Accordingly, the Court requires the parties to submit additional evidence, in the
15   form of an affidavit or otherwise, to shed light on the duties Plaintiff performed in fact, and
16   whether those duties affected interstate commerce or not.
17          IT IS THEREFORE ORDERED requiring Defendants to submit additional
18   evidence, consistent with this Order, within 10 days of this Order.
19          IT IS FURTHER ORDERED giving Plaintiff 7 days from the date of Defendants’
20   supplemental filing to submit his own additional evidence.
21          Dated this 27th day of September, 2019.
22
23                                           Honorable John J. Tuchi
                                             United States District Judge
24
25          1
              Defendants assert, without providing evidence, that this required Plaintiff to
     “recruit individuals from other states” and that the “plain terms of [the] Employment
26   Agreement provide a list of transactions involving interstate commerce.” The Agreement
     does not state that Plaintiff had to hire people from outside Arizona or purchase equipment
27   or supplies from out-of-state. Defendants also point out that the job involved working and
     coordinating with out-of-state governments and agencies. Without more, the Court is
28   unable to conclude whether performing administrative duties with various governmental
     agencies qualifies as “interstate commerce.”

                                                  -2-
